Citation Nr: 0620562	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  95-41 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to February 22, 1995 
for the award of  Dependency and Indemnity Compensation (DIC) 
based on the appellant's status as a helpless child of the 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1966; he died on March 1966 while in service. The 
appellant is a surviving son who was born in February 1958.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).

In a December 1995 rating decision, the RO granted the 
appellant's claim of entitlement to DIC benefits based upon 
his status as a helpless child of the veteran.  See 38 
U.S.C.A. §§ 101(4)(A)(ii), 1310 (West 2002).  An effective 
date of March 1, 1995 was assigned.  The appellant thereafter 
indicated disagreement with the assignment of that date and 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in August 1996. 

In October 1999, the appellant presented testimony at a 
personal hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  Unfortunately, the audiotape of this 
hearing was lost and, therefore, a hearing transcript could 
not be prepared.  
In June 2000, the appellant was provided with another 
personal hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing was made and has been associated 
with the veteran's VA claims file.

In August 2000, the Board remanded this case to the RO for 
further evidentiary development.  In January 2005 a VA Tiger 
Team Remand Unit assigned an effective date of February 22, 
1995 for the award of DIC benefits for the appellant based on 
his status as a helpless child of the veteran.  The appellant 
indicated his continued dissatisfaction with this finding.  
See AB v. Brown, 6 Vet. App. 35 (1993) [on claim for original 
or increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than maximum available benefit is awarded].  

The Board remanded the case again in May 2005 for further 
procedural development.  The case has been returned to the 
Board for further appellate proceedings.


FINDINGS OF FACT

1.  A claim for DIC benefits based on the appellant's status 
as a helpless child of the veteran was received on February 
22, 1995.

2.  In a December 1995 decision, the RO granted DIC benefits 
based on the appellant's status as a helpless child of the 
veteran, assigning an effective date of March 1, 1995; in a 
January 2005 decision, the RO assigned an effective date of 
February 22, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 22, 
1995 for the grant of DIC benefits based on the appellant's 
status as a helpless child of the veteran have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(4)(ii) 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

As will be explained below, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the earlier effective date issue here 
on appeal.  Application of pertinent provisions of the law 
and regulations will determine the outcome.  

In this case, as explained below, the outcome hinges on the 
application of the law to evidence which is already in the 
file.  No amount of additional evidentiary development would 
change the outcome of this case; therefore the Board finds 
the VCAA's duty to assist is inapplicable to this case.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].   

In any event, the appellant has received actual VCAA notice.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].  
After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the appellant was informed of VA's duty to assist him in the 
development of his claim in a letter dated July 26, 2005, 
whereby the appellant was advised of the provisions relating 
to the VCAA.  (The Board notes in passing there are other 
VCAA letters of record; however, these letters have been 
deemed insufficient in terms of VCAA compliance by the Board 
in its May 2005 remand and will be discussed no further.)

Specifically, the appellant was advised in the July 2005 VCAA 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including service records, records 
from SSA and any VA treatment records.  With respect to 
private treatment records, the July 2005 VCAA letter informed 
the appellant that VA would make reasonable efforts to obtain 
non-Federal evidence.  The letter included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and asked that the appellant complete this release so that VA 
could obtain these records on his behalf.  The July 2005 
letter further emphasized: "If the evidence is in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis in original].  The 
appellant was also advised in the July 2005 VCAA letter that 
a VA examination would be scheduled if necessary to make a 
decision on his claim.

The Board notes that the January 2005 VCAA letter 
specifically requested of the appellant: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the appellant that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Review of the record reveals that the appellant was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in December 1995.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Since the VCAA was not enacted until November 2000, 
furnishing the appellant with VCAA notice prior to the 
adjudication in December 1995 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  
See VAOGCPREC 7-2004.  

Crucially, the appellant was provided with VCAA notice 
through the July 2005 VCAA letter and his claim was 
readjudicated in the December 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the appellant in proceeding to 
consider his claim on the merits.  The appellant has pointed 
to no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  However, with respect to this 
claim for an earlier effective date, Dingess has already been 
satisfied, as the claim itself concerns element (5).  All of 
the other Dingess elements are irrelevant to his case.  In 
short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

It is clear that no additional development would add anything 
to the record in this earlier effective date claim.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder and has been for many years.  No amount of 
additional development would add to the evidentiary record.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The appellant has been accorded ample 
opportunity to present evidence and argument on this matter.  
As noted in the Introduction, the appellant testified before 
the undersigned Veterans Law Judge at a personal hearing held 
at the RO in June 2000.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations

Helpless child status

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57 (2005).  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Effective date for DIC claims

The effective date of an award of DIC to a child is the first 
day of the month in which entitlement arose if claim is 
received within one year after the date of entitlement; 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(c)(4)(ii) (2005).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2005).

Analysis

In December 1995, the appellant was granted DIC benefits as a 
helpless child of a deceased veteran, with an effective date 
of March 1, 2005.  An earlier effective date of February 22, 
1995 was granted in January 2005.  The appellant seeks an 
earlier effective date.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for DIC benefits 
is in essence governed by the date of filing with VA of a 
claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
If a DIC claim was filed within one year after the veteran's 
date of death in March 1966, DIC could be granted as of 
February 1, 1976, the first day of the month in which 
entitlement arose (i.e. the month of the appellant's 18th 
birthday).  Otherwise, the date of entitlement is the date of 
the filing of the claim.  See 38 C.F.R. § 3.400(c)(4)(ii) 
(2005).

The Board has carefully reviewed the record and can identify 
no communication which may be considered to be a claim of 
entitlement to DIC benefits based on the appellant's status 
as a helpless child within a year of the veteran's death in 
March 1966.  Further, a careful review of the record reveals 
no DIC claims prior to February 22, 1995.   See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  

The appellant's representative has made three arguments that 
"claims" for DIC benefits were filed prior to February 22, 
1995.  The first argument concerns a potential "claim" for 
helpless child DIC benefits within a year of the veteran's 
death, and the second two arguments concern potential 
"claims" after that time period but prior to the current 
effective date of February 22, 1995.  The Board will address 
each in turn. 

First, the appellant's representative argues that the 
effective date should go back to May 10, 1966, the date the 
veteran's spouse initially filed for DIC benefits for the 
appellant.  See the March 2005 statement of the appellant's 
representative, page 3. However, the 1966 DIC claim filed by 
the veteran's spouse is completely distinct from the 
appellant's claim for DIC benefits as a helpless child of the 
veteran.  

Specifically, if under the age of 18, the appellant 
automatically qualifies as a child and is therefore 
automatically eligible for DIC benefits.  See 38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. § 3.351 (2005).  After the 
age of 18, the appellant must prove that he is incapable of 
caring for himself in order to receive helpless child status 
and qualify for DIC benefits.  See 38 C.F.R. § 3.356 (2005).  
These are two completely different benefits, with different 
evidentiary requirements.  Crucially, "helpless child" 
benefits are not automatic and are based on physical 
incapacity rather than age. 

The claim filed by the veteran's spouse in 1966, when the 
appellant was 8 years of age, was not a claim to establish 
the appellant as a helpless child eligible for DIC benefits; 
rather it was a claim for DIC benefits as a minor child.  The 
appellant's claim for DIC benefits based on his status as a 
helpless child was not filed until February 22, 1995, when he 
37 years of age.

In short, the 1966 claim cannot be interpreted in any fashion 
to be a helpless child claim.
 
The representative's second argument is that certain SSA 
examination reports can be considered "claims" for DIC 
benefits based on the appellant's status as a helpless child 
of the veteran.  The representative elaborates that such 
reports they demonstrate the appellant's incapacity prior to 
the date he filed his claim, February 22, 1995 and thus may 
be considered to be claims themselves.  See the March 2005 
statement of the appellant's representative, page 3. 

The representative cites to the VA Adjudication Procedure 
Manual M-21 Part IV, § 15.01 ("Manual M-21-1"), which 
states: "Any communication or evidence indicating or 
claiming permanent incapacity for self-support of a child of 
a veteran will be considered as a claim under 38 C.F.R. 
§ 3.315(a)."  However, nowhere in these SSA records is an 
examination focusing on the appellant's condition at the time 
of his 18th birthday, which occurred in 1976.  As detailed 
above, it is the appellant's condition at the time of his 
18th birthday which determines whether entitlement to the 
status of helpless child should be granted.  See Dobson, 
supra.  With no record of the appellant's condition in 1976, 
the SSA records cannot be considered to be claims for 
helpless child status.  Accordingly, this argument is also 
without merit.

Finally, the appellant's representative argues that the 
effective date for DIC benefits should date back to October 
8, 1976, when the appellant's mother requested approval of 
school attendance for the appellant.  See the March 2005 
statement of the appellant's representative, page 3. This 
application was made when the appellant was 18 years old.  
However, there is no indication from this application for 
school attendance that the appellant was permanently 
incapable of self-support.  
See 38 C.F.R. § 3.356(a).  Instead, this application, if 
anything, proves the exact opposite.  That is, the 
application for additional education when he was 18 years of 
age supports a conclusion that at the time of his 18th 
birthday the appellant was capable of self-support.  
Certainly, there is nothing in the application which would 
indicate that the appellant was not capable of supporting 
himself.  Therefore, the date of application for school 
attendance cannot be considered a "claim" for helpless 
child status, and this third argument of the appellant's 
representative also fails.

The appellant appears to be raising an argument couched in 
equity, in that he contends that it is unfair to deny an 
earlier effective date for the grant of DIC benefits based on 
helpless child status, as he was incapacitated long before 
the date of the grant of benefits.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this 
law to the pertinent facts.
In the absence of an earlier claim for DIC benefits based on 
the appellant's status as a helpless child of the veteran, 
entitlement to an effective date earlier than February 22, 
1995 for the grant of DIC benefits is precluded as a matter 
of law.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(4)(ii) 
(2005).

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that the currently assigned effective date of February 
22, 1995 is the earliest effective date assignable for DIC 
benefits based on the appellant's status as a helpless child 
of the veteran as a matter of law.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005); see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The benefit sought on appeal 
is accordingly denied.

ORDER

Entitlement to an effective date prior to February 22, 1995 
for the award of DIC benefits based on the appellant's status 
as the helpless child of the veteran is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


